Citation Nr: 1013849	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and B. Y., M.D.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1972.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2008, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for a respiratory 
disorder, hypertension, hepatitis C, and a psychiatric 
disorder.  Thereafter, the case was returned to the Board 
for further appellate action.

In April 2008, during the course of the appeal, the Veteran 
had a hearing before the Veterans Law Judge whose signature 
appears at the end of this decision.  

After reviewing the record, the Board finds that there may 
be outstanding evidence which could support the Veteran's 
claims.  Therefore, additional development of the record is 
warranted prior to further consideration by the Board.  In 
this regard, the appeal is REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.




REMAND

The Veteran seeks entitlement to service connection for a 
respiratory disorder, hypertension, hepatitis C, and a 
psychiatric disorder, claimed as depression and PTSD.  In 
support of his claims, he has recently submitted evidence 
which shows that he is currently receiving Social Security 
Disability Insurance.  However, records related to his 
Social Security benefits have not been associated with the 
claims folder.  

With respect to PTSD, the Board notes that a finding of 
service connection, requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), 
i.e., a diagnosis which conforms to the criteria set forth 
in the Diagnostic and Statistical Manual of the American 
Psychiatric Association, 4th edition (DSM-IV); a link, 
established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009).  

In April 2004, following a VA psychiatric examination, the 
examiner concluded that the Veteran did not have PTSD.  
Rather, the examiner found that the Veteran had opioid 
dependence and cocaine dependence, each in remission since 
July 2003.  The examiner also found that the Veteran had 
alcohol abuse/dependence, in remission since 1989/1990.

From August through October 2004, the Veteran completed a 
VA Intensive Outpatient Residential Program for the 
treatment of PTSD.  

In October 2004, the Veteran's treating psychologist at VA 
reported that the Veteran met the criteria for a clinical 
diagnosis of PTSD, with what appeared to the VA 
psychologist to be the result of traumatic events the 
Veteran experienced in the Navy.  

Since 2004, the evidence shows that the Veteran has 
continued to receive VA treatment for PTSD and substance 
abuse.  

Throughout the course of his appeal, the Veteran has 
reported, essentially, that the primary stressor associated 
with his PTSD occurred while his ship was stationed off the 
coast of Vietnam.  He notes one of his ship's big guns had 
fired, burning him and a fellow sailor.  

On at least two occasions, VA has attempted to verify the 
Veteran's stressor to determine whether it did, in fact, 
occur.  In December 2004, the United States Armed Services 
Center for the Research of Unit Records (USASCRUR), 
reported that it had reviewed the 1970 command history for 
the Veteran's ship and that the command history did not 
substantiate the Veteran's stressor.  In March 2009, the 
National Archives and Records Administration (NARA) 
examined the deck logs of the Veteran's ship for the month 
of December 1971 and came to a similar conclusion.  

Since March 2009, new evidence has come to light which 
suggests that in February and April 1971, the Veteran's 
ship had been stationed off the coast of Vietnam and had 
fired thousands of rounds in support of military operations 
in that country.  To date, however, it does not appear that 
the deck logs from the Veteran's ship have been examined to 
determine whether the Veteran's claimed stressor occurred 
during February or April 1971.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the inservice stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2009).

During his April 2008 hearing, the Veteran testified that 
the traumatic events in service had reportedly had a 
significant effect on him and had resulted in PTSD.  In 
that regard, Dr. B. Y., the Veteran's treating VA 
internist, suggested that the Veteran had developed a drug 
problem as a result of his PTSD and that the Veteran's drug 
usage had led to the development of hepatitis C.  

Generally, the residuals of drug use are considered to be 
the result of the Veteran's willful misconduct, and as 
such, are not subject to service connection.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2009)  
However, where the use of drugs or addiction thereto, 
results from a service-connected disability, it will not be 
considered of misconduct origin.  38 U.S.C.A. §§ 105, 1110 
(West 2002).  

In reviewing the Veteran's claim, it is not clear whether 
the Veteran actually has hepatitis C.  Although VA medical 
records, such as those reflecting the Veteran's treatment 
in November 2009, confirm that the Veteran is positive for 
the hepatitis C antibody, the evidence is negative for 
evidence of a viral level.  

In light of the need for further development, the case is 
REMANDED for the following action:

1.  The RO/AMC should obtain updated 
treatment records pertaining to 
treatment of the Veteran for the 
disorders at issue.

2.  Through official channels, such as 
NARA, USASCRUR, and the Department of 
the Navy, request copies of the deck 
logs from the Veteran's ship for 
February and April 1971.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  Request that the Social Security 
Administration provide the records 
associated with the Veteran's award of 
Social Security Disability Insurance.  
Such records should include, but are 
not limited to, the initial award 
letter and the medical records and 
reports supporting the initial award 
and the continuation thereof.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4.  When the actions in Parts 1 through 
3 have been completed, and if the 
stressor is confirmed, schedule the 
Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
found to be present.  All indicated 
tests and studies must be performed, 
and any indicated consultations must be 
scheduled. 

The claims folder must be made 
available to the examiner for review of 
the pertinent documents therein in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

If any psychiatric disability is 
diagnosed, the examiner must identify 
and explain the elements supporting 
each diagnosis.  

If PTSD is diagnosed, the examiner must 
also render an opinion, with complete 
rationale, as to whether there is a 50 
percent or greater likelihood that the 
Veteran's use of illicit drugs or 
substance abuse is proximately due to, 
the result of, or has been aggravated 
by his PTSD.  If that is not possible 
without resort to speculation, the 
examiner must so state and explain why 
this is so.

5.  When the actions in parts 1 through 
4 have been completed, and if PTSD is 
diagnosed, schedule the Veteran for a 
VA examination to determine the nature 
and etiology of any liver disorder 
found to be present.  All indicated 
tests and studies must be performed, 
and any indicated consultations must be 
scheduled. 

The claims folder must be made 
available to the examiner for review of 
the pertinent documents therein in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

If hepatitis C is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis.  

The examiner must also render an 
opinion, with complete rationale, as to 
whether there is a 50 percent or 
greater likelihood that the hepatitis C 
is proximately due to the Veteran's use 
of illicit drugs or substance abuse.  
If that is not possible without resort 
to speculation, the examiner must so 
state and explain why this is so.

6.  When the actions in Part 1 through 
5 have been completed, undertake any 
other indicated development, such as 
the scheduling of any necessary VA 
examinations.  Then readjudicate the 
issues of entitlement to service 
connection for a respiratory disorder, 
hypertension, hepatitis C, and a 
psychiatric disorder, including 
depression and PTSD. 

If entitlement to service connection 
for PTSD is granted, determine whether 
the claimed hepatitis C is proximately 
due to, the result of, or has been 
aggravated by PTSD.

If the any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

